DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies 1- Claims 1-7, 10, and 12-18 in the reply filed on 04/15/2021 is acknowledged.
Claims 8-9, 11, and 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2021.
Thus, claims 1-7, 10, and 12-18 are being considered for examination by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/20161099635, filed on 05/31/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references of the submitted IDS forms have been acknowledged by the Examiner.
Claim Objections
Claims 5-7, 12, and 16-18 objected to because of the following informalities: 
Claims 5 & 16: “around the ankle region” would read better as “around an ankle region”
Claims 6-7 & 17-18: “when the orthosis is being worn” should read as “when the foot lift orthosis is being worn”
Claim 12:
“a first tension element configured extend from” should read as “a first tension element configured to extend from”
“an instep of the foot when the foot lift orthosis” should read as “an instep of the foot when the foot lift orthosis is being worn”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it recites “the second tension element” in the body of the claim. This is unclear and contradicting as “the second tension element” in the claim is understood to be singular, however in claim 1, it recites “at least a second tension element” which suggests that there may be a plurality of second tension elements. In the disclosure of the instant invention, a second tension element is understood and shown to be a singular structure of the orthosis (Figures 1-6, [pages 7-9]). Therefore, the Examiner is understanding the limitation of “the second tension element” to read as singular. Thus, the claim will be examined based on the interpretation as discussed.
Regarding claim 3, it recites “the first tension element and the second tension element” in the body of the claim. This is unclear and contradicting as “the firs tension element” and “the second tension element” in the claim is understood to be singular, 
Regarding claim 4, it recites “the second tension element” in the body of the claim. This is unclear and contradicting as “the second tension element” in the claim is understood to be singular, however in claim 1, it recites “at least a second tension element” which suggests that there may be a plurality of second tension elements. In the disclosure of the instant invention, a first second element is understood and shown to be a singular structure of the orthosis (Figures 1-6, [pages 7-9]). Therefore, the Examiner is understanding the limitation of “the second tension element” to read as singular. Thus, the claim will be examined based on the interpretation as discussed.
Regarding claim 5, it recites “the first tension element” in the body of the claim. This is unclear and contradicting as “the first tension element” in the claim is understood to be singular, however in claim 1, it recites “at least a first tension element” which suggests that there may be a plurality of first tension elements. In the disclosure of the instant invention, a first tension element is understood and shown to be a singular structure of the orthosis (Figures 1-6, [pages 7-9]). Based on the broadest reasonable interpretation of the claimed invention, the Examiner is understanding the limitation of “the second tension element” to read as singular. Thus, the claim will be examined based on the interpretation as discussed.
Regarding claim 7, it recites “the first tension element and the second tension element” in the body of the claim. This is unclear and contradicting as “the first tension 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shannahan (USPN 5554107 A).
Regarding claim 1, Shannahan discloses a foot lift orthosis (Abstract, Figure 1- foot wrap 10, Claim 1) comprising: at least a first tension element (see annotated Figure 2B below-first portion of body 12 forms an indicated first tension element) configured to 

    PNG
    media_image1.png
    609
    714
    media_image1.png
    Greyscale

Regarding claim 2, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses wherein the second tension element (see annotated Figure 2B from claim 1 discussion above- indicated second tension element of body 12) is configured to extend from the frontal foot region along a sole of the foot when the foot lift orthosis is being worn (see annotated Figure 2B from claim 1 discussion above- indicated second tension element is shown to extend along the sole region of the foot starting from the toe openings 18, [Col 3, lines 21-26]- “When the footwrap is in the operative position on the foot, the body 12 exerts a compressive force of predetermined magnitude along the bottom of the foot, using the heel of the foot as a fulcrum and the forefoot as a base, to relax and shorten the musculatures of the foot.”).
Regarding claim 3, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses wherein the first tension element and the second tension element (see annotated Figure 2B from claim 1 discussion above- first unitary seamless piece of elastic material.”). 
Regarding claim 5, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses wherein the first tension element (see annotated Figure 2B from claim 1 discussion above- first tension element is indicated of body 12 of foot wrap 10) has at least one opening (Figures 1 & 2B- ankle opening 16) and is configured to be wrapped around the ankle region (Figures 2A & 2B- portion of body 12 with ankle opening 16 is shown to be wrapped around an ankle region of the foot, [Col 3, lines 6-9]- “Installation of the preferred embodiment of the footwrap is illustrated in FIGS. 2A, 2B and 2C. The footwrap 10 is installed on the foot by stepping through the ankle opening 16”, Claim 1b- “the ankle opening being positioned to extend from above the heel forward along both sides of the foot just below the ankle to the top of the foot”).
Regarding claim 7, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses further comprising at least one opening configured to receive at least one toe of the foot when the orthosis is being worn (Figure 1- toe openings 18, Figures 2A & 2B- toe openings 18 that are shown to receive 
Regarding claim 12, Shannahan discloses a foot lift orthosis (Abstract, Figure 1- foot wrap 10, Claim 1) comprising: a first tension element (see annotated Figure 2B from claim 1 discussion above- first portion of body 12 forms an indicated first tension element) configured extend from a frontal region of a foot of a user along an instep of the foot when the foot lift orthosis (see annotated Figure 2B from claim 1 discussion above- indicated first tension element is shown to extend from the ankle opening 16 to the toe openings 18 which correspond with the ankle and toes of the foot as shown), the first tension element being configured to exert a first tensile force on the frontal foot region in a direction toward a first support position above an upper ankle joint of the user ([Col 3, lines 21-31]- discusses that the compressive force exerted onto the foot may be modified by adjusting the length of the tongue 20 inserted through slot 22 or by modifying the elasticity of the material used for the body 12, see annotated Figure 2B from claim 1 discussion above- indicated first tensile force is shown to extend towards an upper ankle region or joint of the foot wherein the positioning at the upper ankle joint is identified as an inherent first support position); and a second tensile element (see annotated Figure 2B below- second portion of body 12 forms an indicated second tension element) configured to exert a second tensile force on the frontal foot region in a direction toward a second support position in a heel region of the foot ([Col 3, lines 21-31]- discusses that the compressive 
Regarding claim 13, Shannahan discloses the foot lift orthosis according to claim 12 as discussed above. Shannahan further discloses wherein the second tension element (see annotated Figure 2B from claim 1 discussion above- indicated second tension element of body 12) is configured to extend from the frontal foot region along a sole of the foot when the foot lift orthosis is being worn (see annotated Figure 2B from claim 1 discussion above- indicated second tension element is shown to extend along the sole region of the foot starting from the toe openings 18, [Col 3, lines 21-26]- “When the footwrap is in the operative position on the foot, the body 12 exerts a compressive force of predetermined magnitude along the bottom of the foot, using the heel of the foot as a fulcrum and the forefoot as a base, to relax and shorten the musculatures of the foot.”).
Regarding claim 14, Shannahan discloses the foot lift orthosis according to claim 12 as discussed above. Shannahan further discloses wherein the first tension element and the second tension element (see annotated Figure 2B from claim 1 discussion above- first tension element and second tension element are indicated of body 12 of foot wrap 10) are interconnected in the frontal foot region (see annotated Figure 2B from claim 1 discussion above- indicated tension elements are shown to be interconnected in the toe or toe opening 18 region of the body 12 of foot wrap 10, [Col 2, lines 33-40]- “As illustrated in FIGS. 2A, 2B and 2C, the ankle opening 16 extends from above the heel at the lower part of the Achilles tendon forward along both sides of the foot below the protuberance of the ankle to the top of the foot just below the angle of the ankle. The toe openings 18 are positioned forward of the ankle opening 16 so that the toes may be inserted through the unitary seamless piece of elastic material.”). 
Regarding claim 16, Shannahan discloses the foot lift orthosis according to claim 12 as discussed above. Shannahan further discloses wherein the first tension element (see annotated Figure 2B from claim 1 discussion above- first tension element is indicated of body 12 of foot wrap 10) has at least one opening (Figures 1 & 2B- ankle opening 16) and is configured to be wrapped around the ankle region (Figures 2A & 2B- portion of body 12 with ankle opening 16 is shown to be wrapped around an ankle region of the foot, [Col 3, lines 6-9]- “Installation of the preferred embodiment of the footwrap is illustrated in FIGS. 2A, 2B and 2C. The footwrap 10 is installed on the foot by stepping through the ankle opening 16”, Claim 1b- “the ankle opening being positioned to extend from above the heel forward along both sides of the foot just below the ankle to the top of the foot”).
Regarding claim 18, Shannahan discloses the foot lift orthosis according to claim 12 as discussed above. Shannahan further discloses further comprising at least one opening configured to receive at least one toe of the foot when the orthosis is being worn (Figure 1- toe openings 18, Figures 2A & 2B- toe openings 18 that are shown to receive at least one toe of the foot, Claim 1c- “the toe openings being positioned forward of the ankle opening so that the body envelops the foot between the ankle opening and the toe openings and exerts a predetermined compressive force to support the arch of the foot”), the at least one opening being located between the first tension element and the second tension element (see annotated Figure 2B from claim 1 discussion above- toe openings 18 are shown to be located between indicated first tension element and second tension element, Figure 1- toe openings 18 are shown to be positioned midway along the length of the body 12 of the foot wrap 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shannahan (USPN 5554107 A) in view of Gilbert (USPN 1930188 A).
Regarding claim 4, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses wherein the second tension element (see annotated Figure 2B from claim 1 discussion above- second tension element is indicated) is configured to be wrapped around the heel of the foot (Figures 2B & 2C- end portion of indicated second tension element is shown to be wrapped around a heel of the foot to cover the heel of the foot, Abstract- “The body is adapted to envelope the heel below the ankle opening to form a heel cup, the heel cup being positioned so that a predetermined compressive force is exerted along the bottom of the foot between the heel and the toes.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second tension element of the foot lift orthosis as disclosed by Shannahan to have an opening configured to be wrapped around the heel of the foot as taught by Gilbert. A skilled artisan would have been motivated to utilize a second tension element with an opening to be wrapped around the heel of a foot because Gilbert suggests having an opening around the heel allows the orthosis to be adjusted to various configurations of size and conditions of the feet (Gilbert- [Col 2, lines 73-89]). A skilled artisan would also have a reasonable expectation to manufacture the foot lift orthosis having a second tension element as disclosed by Shannahan to have an opening configured to be wrapped around the heel of the foot because Gilbert suggests that having 
Regarding claim 15, Shannahan discloses the foot lift orthosis according to claim 12 as discussed above. Shannahan further discloses wherein the second tension element (see annotated Figure 2B from claim 1 discussion above- second tension element is indicated) is configured to be wrapped around the heel of the foot (Figures 2B & 2C- end portion of indicated second tension element is shown to be wrapped around a heel of the foot to cover the heel of the foot, Abstract- “The body is adapted to envelope the heel below the ankle opening to form a heel cup, the heel cup being positioned so that a predetermined compressive force is exerted along the bottom of the foot between the heel and the toes.”).
Shannahan does not disclose wherein the second tension element has an opening that is configured to be wrapped around the heel of the foot. Gilbert teaches an analogous foot lift orthosis (Figures 1 & 2- shows an orthosis for the foot, [Col 1, lines 1-3]- “This invention related to orthopedic appliances and particularly such as are in the nature of a detachable remedial brace”) wherein a second tension element (Figure 1- heel straps 2,3 forms a second tension element) has an opening (Figure 2- tab 5 of strap 2 and tab 8 of strap 3 forms a loop or opening as shown) and if configured to be wrapped around the heel of the foot ([Col 2, lines 96-97]- “The tabs 5 and 8 have been bent around the heel of the patient”). A person of ordinary skill would recognize that a similar opening formed by the second tension element or tabs of straps of Gilbert may be formed in the indicated second tension element of the orthosis of Shannahan because the second tension element would still be able to encompass a portion of the heel and apply a tensioning force once the orthosis is worn. Thus, the claimed limitations are met as discussed. Shannahan and Gilbert are analogous because they both orthoses to apply a tensioning force to different areas of the foot.
.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shannahan (USPN 5554107 A) in view of Ponce (US 20150119781 A1).
Regarding claim 6, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses the first support position (see claim 1 discussion above- upper ankle joint is discussed to be an inherent first support position of the orthosis of Shannahan). 
Shannahan does not disclose further comprising at least one supporting link that extend upward from the first support position and is configured to be guided around a lower leg of the user when the orthosis is being worn. Ponce teaches an analogous foot lift orthosis (Abstract, Figures 4A & 4B- apparatus 100) further comprising at least one supporting link that extends upward from a first support position (Figures 4A & 4B- first member 212 extends upward from lower-calf brace assembly 208 shown to be looped around a lower calf/upper ankle area) and is configured to be guided around a lower leg of the user when the orthosis is being worn (Figures 4A & 4B- first member 212 is shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foot lift orthosis as disclosed by Shannahan to further include at least one supporting link that extends upward from the first support position and is configured to be guided around a lower leg of the user when the orthosis is worn as taught by Ponce. A skilled artisan would have been motivated to utilize at least one supporting link extending upward from the first support position to be guided around a lower leg of the user because Ponce suggests that the use of elastic straps around the calf muscle area allows for a force to be applied throughout target areas of the lower leg (Ponce- [0084-0088, Figure 6). A skilled artisan would also have a reasonable expectation to manufacture the foot lift orthosis as disclosed by Shannahan to further include at least one supporting link that extends upward form the first position to be configured to be guided around a lower leg of the user when the orthosis is worn because Ponce suggests that the inclusion of at least one supporting link is conventional in orthoses to apply tensioning forces to different areas of the foot and lower leg that are analogous to Shannahan.
Regarding claim 17, Shannahan discloses the foot lift orthosis according to claim 16 as discussed above. Shannahan further discloses the first support position (see claim 
Shannahan does not disclose further comprising at least one supporting link that extend upward from the first support position and is configured to be guided around a lower leg of the user when the orthosis is being worn. Ponce teaches an analogous foot lift orthosis (Abstract, Figures 4A & 4B- apparatus 100) further comprising at least one supporting link that extends upward from a first support position (Figures 4A & 4B- first member 212 extends upward from lower-calf brace assembly 208 shown to be looped around a lower calf/upper ankle area) and is configured to be guided around a lower leg of the user when the orthosis is being worn (Figures 4A & 4B- first member 212 is shown to be guided around the calf or lower leg area of the user when apparatus 100 is applied). A person of ordinary skill in the art would recognize that the at least one supporting link or first member which is guided around a lower leg of the user as taught by Ponce may be included and applied in a similar manner from the first support position of the orthosis of Shannahan as the application of at least one supporting link as instantly claimed would still allow the foot lift orthosis to apply tensioning forces to different areas of the foot. Thus, the claimed limitations are met as discussed. Shannahan and Ponce are analogous because they both teach orthoses to apply tensioning forces to different areas of the foot and lower leg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foot lift orthosis as disclosed by Shannahan to further include at least one supporting link that extends upward from the first support position and is configured to be guided around a lower leg of the user when the orthosis is worn as taught by Ponce. A skilled artisan would have been motivated to utilize at least one supporting link extending upward from the first support position to be guided around a lower leg of the user because Ponce suggests that the use of elastic straps around the .
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shannahan (USPN 5554107 A) in view of Vakili (US 20140259740 A1).
Regarding claim 10, Shannahan discloses the foot lift orthosis according to claim 1 as discussed above. Shannahan further discloses wherein the foot lift orthosis (Figure 1- foot wrap 10) is made of an elastic material and is formed in one piece (Claim 2- “The footwrap of claim 1, wherein the body is constructed as a unitary seamless piece of elastic material.”).
	Shannahan does not disclose wherein the foot lift orthosis is specifically made of silicone. Vakili teaches an analogous foot lift orthosis (Figure 1- strap 100, [0017]- discusses the steps of applying or wrapping the strap 100 around the foot as shown in Figures 3A-3E wherein the strips of the strap 100 are tensioned as it is applied to the different areas of the user’s foot) made of silicone ([0011]- “The strap 100 can be made from a flexible, resilient and/or elastic material, for example, silicone. In some embodiments, the silicone can be about 5 durometer silicone. The resilient material allows the strap 100 to stretch around the foot to provide a tight or "snug" fit. The resilient material also provides cushioning for the portions of the underside of the foot covered by the strap 100 (e.g., the ball and heel of the foot)”) and formed in one piece (Figure 2- strap 100 is shown to be formed as one piece, [0002]- “This disclosure relates in certain embodiments a single-molded strap that can be wrapped around a bare foot”). Shannahan and Vakili are analogous because they both teach one-piece elastic straps to apply tensioning forces to different parts of a user’s foot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elastic material of the foot lift orthosis as disclosed by Shannahan to specifically be made of silicone as taught by Vakili. A skilled artisan would have been motivated to utilize a silicone material because Vakili suggests that silicone is a preferable flexible, resilient, and elastic material which allows the strap to have a snug or tight fit around the foot (Vakili- [0011]). A skilled artisan would also have a reasonable expectation to manufacture the foot lift orthosis made of an elastic material and being one piece as disclosed by Shannahan to be specifically made of silicone because Vakili suggests that the use of silicone is conventional in one-piece elastic straps to apply tensioning forces to different parts of a user’s foot that are analogous to Shannahan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130310723 A1 (Chiang)- single strap that is looped to wrap around the heel and ankle of the user.
US 20080255490 A1 (Daley)- foot orthosis with second strap connecting toes to open heel loop alongside the sole of the foot.
US 20120238929 A1 (Grunden)- ankle support extending around and looping around the heel area of the foot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 4, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786